Exhibit 99.1 Gevo Reports Fourth Quarter 2015 Financial Results Gevo Restarts Production of Isobutanol in March 2016 Following Completion of Capital Projects - Gevo to Host Conference Call Today at 5:30 EDT/3:30 MDT - · Reports EPS of ($0.44) for the fourth quarter · Ended the fourth quarter with cash and cash equivalents of $17.0 million · Reports revenue of $7.3 million for the quarter · Reports non-GAAP cash EBITDA loss* of $4.2 million for the quarter ENGLEWOOD, Colo. – March 29, 2016 - Gevo, Inc. (NASDAQ: GEVO) today announced financial results for the three months ended December 31, 2015. Key highlights for Gevo included: · Gevo restarted the production of isobutanol at its production facility in Luverne, Minnesota following the completion of capital projects designed to decrease the cost of production for isobutanol by bringing “in-house” parts of the process that have previously been done by third parties. Gevo continues to target isobutanol production levels at Luverne in the range of 750,000 to 1 million gallons in 2016, and a decrease in the variable cost of isobutanol production at Luverne to a range of $3.00-$3.50/gallon**, enabling isobutanol to be produced at a positive contribution margin, based on an expected average selling price for isobutanol of between $3.50-$4.50/gallon. · On March 28, 2016, Gevo announced that ASTM International Committee D02 on Petroleum Products, Liquid Fuels, and Lubricants and Subcommittee D02.J on Aviation Fuel passed a concurrent ballot this week approving the revision of ASTM D7566 (Standard Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons) to include alcohol to jet synthetic paraffinic kerosene (ATJ-SPK) derived from renewable isobutanol (the “D02.J Ballot”).The D02.J Ballot passed two levels of ASTM technical scrutiny: subcommittee and main committee ballot and is in the final stages of Society Review. The ASTM process is substantially complete as it relates to the approval of the D02.J Ballot.In order to fully complete the process, the ASTM still needs to close the Society Review, perform a final ballot tally, and publish the revision of ASTM D7566 (Standard Specification for Aviation Turbine Fuel Containing Synthesized Hydrocarbons) on its website.It is expected that these final actions will be completed by the ASTM in early April. · Gevo entered into a license agreement and joint development agreement with Porta Hnos. S.A. (Porta) to construct multiple isobutanol plants in Argentina using corn as a feedstock, the first of which is expected to be wholly owned by Porta and is anticipated to begin producing isobutanol in 2017.The first plant is expected to have a production capacity of up to five million gallons of isobutanol per year. Once the plant is operational, Gevo expects to generate revenues from this licensing arrangement, through royalties, sales and marketing fees, and other revenue streams such as yeast sales. The production capacity of any additional plants is still to be determined. “We are very pleased to have restarted the production of isobutanol at Luverne. The capital improvement projects came in on time and on budget. While we expect that there will be a learning curve associated with operating the new equipment, the production and cost targets that we set out in September 2015 remain the same. As we ramp up the isobutanol production levels at Luverne, we expect to be able to announce new customer relationships across all our core markets, namely the alcohol-to-jet fuel (ATJ), marina, off-road, isooctane and solvents markets,” said Dr. Patrick Gruber, Chief Executive Officer. * - ‘non-GAAP cash EBITDA loss’ is calculated by adding back depreciation and non-cash stock compensation to GAAP Loss From Operations ** - Assumes corn price of $3.65 per bushel and nets the value of the isobutanol distiller’s grains (the “iDGs™”) Financial Highlights Revenues for the fourth quarter of 2015 were $7.3 million compared with $9.5 million in the same period in 2014. During the fourth quarter of 2015, revenues derived at the Luverne plant were $6.5 million, a decrease of $2.3 million from the same period in 2014. This decrease was primarily a result of lower ethanol production, as well as lower ethanol prices. During the fourth quarter of 2015, hydrocarbon revenues were $0.2 million, a decrease of $0.3 million from the same period in 2014. This decrease was primarily a result of timing of shipments of finished products from Gevo’s hydrocarbons demonstration plant located in Silsbee, Texas.
